                             United States District Court
                           Middle District of North Carolina


William Graham,                     )
                                    )
       Plaintiff,                   )
                                    )
               v.                   )
                                    )
Procter & Gamble Health & Long-Term )
Disability Plan,                    )
                                    )
       Defendant                    )
_________________________________ )

                                        Complaint

       Plaintiff William Graham files this complaint against defendant Procter & Gamble

Health & Long-Term Disability Plan (“LTD Plan”).

                                  Nature of Controversy

       1.     Mr. Graham claims he is entitled to recover long-term disability benefits

from LTD Plan pursuant to 29 U.S.C. § 1132(a)(1)(B) of ERISA. The relief Mr. Graham

seeks from LTD Plan is (1) long-term disability benefits from May 29, 2019, to the date

of judgment, with prejudgment interest, (2) a determination that he is entitled to be paid

monthly long-term disability prospectively for as long as he remains qualified for such

benefits under the terms of LTD Plan’s plan documents, and (3) an award of attorney's

fees and costs pursuant to 29 U.S.C. § 1132(g).




      Case 1:19-cv-01210-WO-JLW Document 1 Filed 12/12/19 Page 1 of 14
                                  Parties and Jurisdiction

       2      Plaintiff William Graham is a citizen and resident of Alamance County,

North Carolina.

       3      Defendant LTD Plan is an employee welfare benefit plan as defined in 29

U.S.C. § 1002(1).

       4.     The Court has jurisdiction over this controversy pursuant to 29 U.S.C. §

1132(e)(1). Venue is proper in this district pursuant to 29 U.S. C. § 1132(e)(2) because

Mr. Graham resides in this district and acts and occurrences that gave rise to Mr.

Graham’s claim occurred in this district.

                                      Additional Facts

       5.     The Procter & Gamble U.S. Benefits Plan Summary Plan Description

(“SPD”) is the plan document that describes Procter & Gamble’s short-term and long-

term disability benefits. The SPD defines “Disability” to mean either “Partial Disability”

or “Total Disability.” “Partial Disability” is defined as follows:

       "Partial Disability" as (sic) a mental or physical condition resulting from an illness
       or injury because of which the participant is receiving medical treatment and
       cannot perform the regular duties of his or her current job, but can perform other
       useful roles at the same Company site or at other jobs outside the Company.
       Thus, a partially disabled participant is not necessarily prevented from performing
       useful tasks, utilizing public or private transportation, or taking part in social or
       business activities outside the home.

“Total Disability” has the following meaning under the LTD Plan SPD:

       Total Disability" means a mental or physical condition resulting from an
       illness or injury that is generally considered totally disabling by the medical
       profession and for which the participant is receiving regular recognized
       treatment by a qualified medical professional. Usually, total disability
       involves a condition of such severity as to require care in a hospital or
       restriction to the immediate confines of the home.

                                              2


      Case 1:19-cv-01210-WO-JLW Document 1 Filed 12/12/19 Page 2 of 14
       6.     The SPD provides that short-term disability benefits are payable for up to

52 weeks to an employee who is “Disabled.” An employee who has received 52 weeks of

disability income benefits under the short-term disability plan may then begin receiving

long-term disability benefits. The duration of long-term disability benefits depends on

whether the employee is considered to have a “Partial Disability” or a “Total Disability.”

A claimant who is partially disabled may receive long-term disability benefits for a

maximum of 52 weeks during his lifetime. On the other hand, if a claimant is totally

disabled, the claimant may receive benefits until the later of age 65 or the date the

claimant has received five continuous years of disability benefits under the plan.

       7.     Mr. Graham worked for The Procter & Gamble Company (“Procter &

Gamble”) at its Browns Summit, North Carolina manufacturing facility during two

periods—from March 14, 1988 through January 31, 2003 and from November 17, 2015

through May 16, 2017.

       8.     On February 1, 2003, Mr. Graham went out of work on disability leave due

to osteoarthritis and bilateral knee pain, lower back pain with L5 to S1 radiculopathy

caused by degenerative disc disease and recurrent disc herniations, and cervical spine

pain. He was paid short-term disability benefits for one year and then received long-term

disability benefits from LTD Plan until he returned to work on November 17, 2015.

During most of that time, from June 22, 2005 through November 16, 2015, LTD Plan

approved Mr. Graham based on multiple determinations that he was “Totally Disabled”

as defined in LTD Plan’s plan documents.


                                              3


      Case 1:19-cv-01210-WO-JLW Document 1 Filed 12/12/19 Page 3 of 14
       9.     By a letter dated September 27, 2003, the Social Security Administration

notified Mr. Graham that his application for Social Security disability income benefits

had been approved. The Social Security Administration found that Mr. Graham was

disabled retroactive to his last day of work, February 1, 2003. Mr. Graham received

Social Security disability benefits from July 2003 until he returned to work for Procter &

Gamble in 2015. The Social Security Administration reinstated Mr. Graham’s disability

income benefits after Mr. Graham discontinued working in May 2017.

       10.    In November 2015, Mr. Graham wrote to Procter & Gamble and advised

that he had undergone a number of operations to correct his orthopedic problems and that

his primary care provider agreed that he could return to work.

       11.    Mr. Graham returned to work at Procter & Gamble’s Browns Summit plant

on November 17, 2015 and worked there through May 16, 2017.

       12.    During the time Mr. Graham was reemployed, he experienced increased

pain in his right knee, lumbar spine, and neck. After Mr. Graham discontinued working,

he underwent a lumbar spine fusion at L3 to L4 on June 21, 2017 and a right knee

replacement on November 6, 2017. The lumbar fusion was performed above a previous

fusion of L4 to S1 fusion that had been performed in 2003. As part of the 2017

procedure, the surgeon removed the hardware that had been installed at L4 to S1 during

the 2003 operation.

       13.    Mr. Graham began receiving short-term disability benefits from Procter &

Gamble on May 17, 2017, on the basis that he was totally disabled. One year later, Mr.



                                            4


      Case 1:19-cv-01210-WO-JLW Document 1 Filed 12/12/19 Page 4 of 14
Graham began receiving long-term disability benefits based on a determination that he

remained totally disabled.

       14.    Mr. Graham’s claims for disability benefits were supported by Dr. Gary

Cram, the neurosurgeon who performed his June 2017 fusion surgery, and by Dr. James

Hooten, the orthopedic surgeon who performed his November 2017 right knee

replacement. Dr. Cram stated on numerous occasions that Mr. Graham remained

“permanently and totally disabled” and unable to work.

       15.    LTD Plan hired Genex Services to evaluate Mr. Graham’s claims for

benefits. Genex Services made numerous determinations that Mr. Graham was totally

disabled. Reports dated June 20, 2017, July 11, 2017, August 15, 2017, September 5,

2017, September 19, 2017, October 6, 2017, October 10, 2017, November 22, 2017,

December 3, 2017, January 16, 2018, March 1, 2018, March 30, 2018, April 11, 2018,

May 24, 2018, June 18, 2018, July 17, 2018, and August 20, 2018 all indicate that Mr.

Graham qualified for short-term disability or long-term disability on the basis that he was

totally disabled.

       16.    On September 28, 2018, Genex Services informed Mr. Graham that it

planned to schedule Mr. Graham for a functional capacity evaluation (“FCE”) and an

independent medical examination (“IME”). Mr. Graham advised the Genex

representative that he had a new onset of right arm shaking and was waiting to have a

brain MRI scheduled.

       17.    On October 16, 2018, Mr. Graham advised Genex that the brain MRI

showed he had Parkinson’s Disease and that he had been prescribed medication.

                                             5


       Case 1:19-cv-01210-WO-JLW Document 1 Filed 12/12/19 Page 5 of 14
         18.    Genex scheduled Mr. Graham for an FCE on November 11, 2018, and an

IME on November 16, 2018. Those evaluations were postponed at the recommendation

of Dr. Jeffrey Sparks, Mr. Graham’s primary care physician, due to Mr. Graham’s

elevated blood pressure. Mr. Graham was medically cleared to undergo an FCE on

December 9, 2018.

         19.    LTD Plan scheduled Mr. Graham for an FCE with Kimberly Bass, PT of

Select Physical Therapy and for an IME by Dr. Alvin Antony of Carolina Sports and

Spine.

         20.    Mr. Graham underwent the FCE on December 12, 2018. Ms. Bass’ report

states that Mr. Graham had a “physical demand level” of “sedentary.” Her report states

that the term “sedentary” is defined to mean:

         Exerting up to 10 lbs. of force occasionally (Occasionally: activity or
         condition exists up to 1/3 of the time) and/or a negligible amount of force
         frequently (Frequently: activity or condition exists from 1/3 to 2/3 of the
         time to lift, carry, push, pull or otherwise move objects, including human
         body.

Under the heading “Summary,” Ms. Bass wrote:

         Mr. Graham demonstrated the ability to occasionally lift up to 20 lbs. floor
         to waist, 25 lbs. waist to shoulder, carry up to 20 lbs., push 31 lbs. of
         force, and pull 31 lbs. of force. His (sic) demonstrated occasional
         standing, walking, stair climbing. He also displayed frequent reaching at
         desk level, reach floor level, balancing, stooping, object handling,
         fingering, simple hand grasp, firm hand grasp, and fine/gross hand
         manipulation. In addition, Mr. Graham demonstrated constant sitting.
         Lastly, he was unable (sic) kneeling, crouching, and crawling. Anaerobic
         capacity test was not conducted.

         Deficits identified during testing include decreased lumbar and cervical
         range of motion.



                                               6


         Case 1:19-cv-01210-WO-JLW Document 1 Filed 12/12/19 Page 6 of 14
       Mr. Graham demonstrated consistent performance throughout testing.
       This, in combination with physiological responses (heart rate and
       respiratory rate), movement and muscle recruitment patterns both aware
       and unaware of observation, indicates that the results of this evaluation
       can be considered to be an accurate representation of his functional
       abilities.

Ms. Bass’ overall conclusion that Mr. Graham had a “sedentary” physical demand level

are contradicted by numerous findings and observations reported in her report.

       21.    Ms. Bass concluded that Mr. Graham’s sitting tolerance was “constant.”

However, the entire FCE lasted only two hours and forty-six minutes, during which time

Ms. Bass had Mr. Graham perform several physical function tests. The report does not

disclose how long Ms. Bass observed Mr. Graham sitting. The report notes that Mr.

Graham stated that his sitting tolerance was only 20 minutes. The report contains a note

under the heading “Positional Tolerance” that indicates Mr. Graham had an elevated pain

level in his low back while sitting. Thus, Ms. Bass’ conclusion that Ms. Graham

“demonstrated constant sitting” is not supported by her test results and observations.

Moreover, there is nothing in the report that supports that Mr. Graham had the ability to

perform a full-time occupation that involves continual sitting.

       22.    Ms. Bass found that Mr. Graham had the ability to stand and walk on an

occasional basis, which is defined to mean “up to one-third of the time.” This finding is

meaningless, as the report defines “occasional” to mean from 0.0% to 33 1/3% of the

time. Ms. Bass’s findings indicate that Mr. Graham’s ability to stand and walk were

significantly limited. Ms. Bass noted that Mr. Graham “walked in the gym for 4 minutes

before requesting to stop and sit secondary to fatigue” and walked with a “slow, antalgic


                                             7


      Case 1:19-cv-01210-WO-JLW Document 1 Filed 12/12/19 Page 7 of 14
gait with a widened stance.” Under the heading “Positional Tolerance,” next to

“Standing,” Ms. Bass wrote “Positional Change Observed. Mr. Graham needed to sit and

rest secondary to fatigue. He stood for 12 minutes maximum before needing to rest.”

Next to “Walking,” Ms. Bass wrote “Unable to tolerate task. Able to walk for 4 minutes.”

       23.    Mr. Graham’s ability to perform material handling tests was also extremely

limited. In the report of Mr. Graham’s performance on the “Waist to Shoulder Dynamic

Life Test,” Ms. Bass wrote “Mr. Graham struggled to put the box on the shelf at 25 lbs.

and complained of pain in his upper back area. Frequent lifting was not tested secondary

to his inability to stand frequently.” During the “Floor to Waist Dynamic Lift Test,” Mr.

Graham “did a partial squat” and Ms. Bass discontinued the test, noting “Frequent Lifting

was not tested secondary to his inability to stand frequently.” Likewise, Mr. Graham

showed “signs of fatigue” during the “Floor to Shoulder Dynamic Lift Test” and frequent

lifting was not tested due to Mr. Graham’s inability to stand frequently. During the

“Carry Testing,” Mr. Graham “walked very slowly” and “complained of significant

fatigue and shakiness.” He “reported pain in his upper back with the Push/Pull Test.” Ms.

Bass wrote that “A tremor was observed in his right hand throught (sic) Material Handing

testing.”

       24.    In a total of nine instances, Ms. Bass found that Mr. Graham had “frequent”

or “occasional” functional ability, even though her comments state that Mr. Graham

complained of pain, that his ability to perform the test was limited, or that Ms. Bass

terminated the test. Consistent with Mr. Graham’s complaints of significant back pain,

Mr. Graham’s range of motion in his spine was significantly limited. Although Ms. Bass

                                             8


       Case 1:19-cv-01210-WO-JLW Document 1 Filed 12/12/19 Page 8 of 14
found that Mr. Graham had “frequent” manipulative abilities in all areas – object

handling, fingering, simple hand grasp, firm hand grasp, and fine/gross manipulation –

there is no indication what testing was performed. Finger strength was not tested.

       25.    Thus, it is clear from Ms. Bass’s FCE report that Mr. Graham experienced

significant pain during almost every test she asked him to perform. Mr. Graham reported

to Ms. Bass that he had been diagnosed with Parkinson’s Disease about two months

before and that he suffered extreme pain in his low back and weakness in his legs. Mr.

Graham reported that he had fallen at times. He reported that walking aggravated his

symptoms and sitting in a recliner or lying down provided relief. Mr. Graham reported

that his pain level during the testing was a five on a ten-point scale. He told Ms. Bass that

he was independent with his activities of daily living and that his typical day included

making his bed, fixing breakfast, watching TV, washing dishes, walking around his yard,

eating lunch, travel to see his grandkids, eating supper, watching TV, and reading. Ms.

Bass found that Mr. Graham had “tenderness to palpation in upper trapezius and

rhomboid.”

       26.    On January 4, 2019, at the direction of LTD Plan, Mr. Graham underwent a

medical evaluation by Dr. Alvin Antony. Dr. Antony is board certified in physical

medicine and rehabilitation and in pain management. Dr. Antony noted in his physical

examination that Mr. Graham had “pain on palpation of his lumbar spine around the low

back region and around the surgical scar.” Commenting on Mr. Graham’s sitting

tolerance, Dr. Antony wrote:



                                              9


      Case 1:19-cv-01210-WO-JLW Document 1 Filed 12/12/19 Page 9 of 14
       Sitting Tolerance: He was able to sit in the waiting room for about 30
       minutes. He does not list when seated or standing.

       ********

       Some pain noted when transitioning from seated to standing.

Regarding Mr. Graham’s ability to walk and stand, Dr. Antony noted:

       He was able to stand and walk in and out of the exam room without
       assistance of a cane.

       ********

       Gait: mildly antalgic gait; He uses NO cane to walk.

       27.    In response to the question whether Mr. Graham was “Totally Disabled,”

Dr. Antony responded in the negative. However, in his explanation, Dr. Antony misstated

the definition of disability. He wrote

       The employee is NOT totally disabled. Total Disability is reserved for
       individuals who are incapable of self-care or totally house/bed restricted.

Dr. Antony added:

       The employee does not use an assistive device, drove to the office today
       independently from Burlington, NC approximately 1 hr away. He is
       independent with his ADLs and completed a functional capacity evaluation
       which demonstrates a sedentary level of work ability. The employee has
       mild parkinson’s disease at this time and is independent in his self-care,
       mobility, and he currently drives independently.

       28.    Dr. Antony also found that Mr. Graham, although not totally disabled, was

“partially disabled and only capable of sedentary work” due to his diagnosis of “chronic

pain from lumbar fusion surgery and cervical fusion surgery.” In response to a request

that Dr. Antony provide the basis for his conclusion and the specific data from his

examination and file review that supported his conclusion, Dr. Antony indicated that he


                                            10


      Case 1:19-cv-01210-WO-JLW Document 1 Filed 12/12/19 Page 10 of 14
relied on the Ms. Bass’ statement in her FCE report that Mr. Graham had a “sedentary”

work capacity. He wrote:

      The employee is currently at a partial disabled status. A status of partially
      disabled is based on a file review of the medical records, today's physical
      examination, interview with the claimant and a functional capacity
      evaluation which notes the following relevant findings. The claimant
      ambulates without an assistive device as noted by the claimant and noted
      in the physical examination. The functional capacity evaluation (FCE)
      which was completed on 12/12/2018 notes that the claimant can sit, stand,
      walk, lift, climb stairs, balance, reach but some of these are limited due to
      tolerance issues. The FCE noted that the claimant was unable to kneel,
      crouch or crawl because of pain issues related to previous back and knee
      surgeries. The claimant is independent with ADLs and drives
      independently as reported from the history and physical examination. A
      determination of partial disability is based on the above findings and
      medical evidence. The claimant does not meet criteria for total disability
      given the findings above.

Dr. Antony did not discuss any of the findings from Ms. Bass’s FCE report that indicated

that Mr. Graham may not be able to work.

      29.    Dr. Antony was asked whether Mr. Graham had work restrictions that

would facilitate a return to work in any occupation. Dr. Antony wrote the following in his

response:

      The employee is currently in a sedentary level of work ability. The
      employee would be able to work approximately 4hrs/workday. The
      claimant can sit for 4 hrs per day with stretch breaks every 30mins.
      Standing should be limited to less than 15min per workday. Walking
      should be limited to less than 15 mins per workday. The claimant would be
      able to lift 10lbs frequently, 5lbs carry, 100lbs push and pull. The
      employee can reach (non-load bearing) at shoulder level and at desk level
      constantly. The employee can only reach above shoulder level
      occasionally. He can fully handle, finger and feel constantly with both
      hands. The above restrictions are permanent and not expected to
      improve.

      30.    Dr. Antony’s report was provided to LTD Plan on January 11, 2019. On

February 21, 2019, LTD Plan advised Mr. Graham that its Corporate Review Board

                                           11


     Case 1:19-cv-01210-WO-JLW Document 1 Filed 12/12/19 Page 11 of 14
determined that as of January 28, 2019, he was no longer considered “totally disabled”

but would continue to receive benefits for “partial disability” for the remainder of LTD

Plan’s 52-week lifetime benefit period. The letter further advised Mr. Graham that he had

previously received partial disability benefits from October 25, 2004 through June 21,

2005, a total of 34 weeks and two days of partial disability benefits and, therefore, a total

of 17 weeks and 3 days remained of Mr. Graham’s lifetime maximum of 52 weeks of

partial disability benefits. The letter stated that Mr. Graham had the right to appeal LTD

Plan’s decision by submitting an appeal within 180 days to the Disability Committee.

       31.    On May 20, 2019, Mr. Graham appealed LTD Plan’s decision. Mr.

Graham’s appeal consisted of a letter he wrote and medical reports from his providers.

       32.    LTD Plan informed Mr. Graham by a letter dated July 26, 2019 that its

Disability Committee had denied his appeal. The letter advised that based on a review of

the medical records, the FCE, and the independent medical examinations, the Disability

Committee determined Mr. Graham’s condition did not meet the requirement of “Total

Disability” requiring hospitalization or home confinement from May 29, 2019 forward.

The letter further advised that the Disability Committee had determined that the decision

that Mr. Graham met the definition of “Partial Disability” and that since 52 weeks of

long-term disability benefits had already been paid no further benefits were payable. The

letter advised that Mr. Graham had exhausted his disability benefits under the LTD Plan

plan documents and that if he remained dissatisfied with the result of his appeal he had

the right to bring a civil action under section 502(a) of ERISA.



                                             12


      Case 1:19-cv-01210-WO-JLW Document 1 Filed 12/12/19 Page 12 of 14
                                     Claim for Relief
                              (29 U.S.C. § 1132(a)(1)(B) and (g))

       33.     The other allegations of this complaint are incorporated by reference.

       34.     LTD Plan is an employee welfare benefit plan within the meaning of

ERISA. Mr. Graham is covered under the LTD Plan plan documents.

       35.     LTD Plan violated 29 U.S.C. §1133 by failing to provide Mr. Graham a full

and fair review of his claim for continued long-term benefits and wrongfully denied his

claim for such benefits.

       36.     Mr. Graham is entitled to recover from LTD Plan long-term disability

benefits under LTD Plan’s plan documents from May 29, 2019 to the date of judgment,

and prejudgment interest.

       37.     LTD Plan is obligated to pay Mr. Graham monthly long-term disability

benefits for as long as he remains eligible for such benefits under LTD Plan’s plan

documents

       38.     Ms. Graham is entitled to recover in the discretion of the Court an award of

attorney’s fees and costs against defendant pursuant to 29 U.S.C. § § 1132(g).

                                     Prayer for Relief

       Wherefore, having complained of LTD Plan, Mr. Graham prays the Court for the

following relief:

       1.      A judgment that LTD Plan is obligated to pay Mr. Graham long-term

disability benefits from May 29, 2019, through the date of judgment and prejudgment

interest;


                                             13


       Case 1:19-cv-01210-WO-JLW Document 1 Filed 12/12/19 Page 13 of 14
       2.     A judgment that LTD Plan is obligated to pay Mr. Graham monthly long-

term disability benefits post-judgment for as long as remains eligible for such benefits

under LTD Plan’s plan documents;

       3.     An award of attorney’s fees and costs against LTD Plan pursuant to 29

U.S.C. § 1132(g); and

       4.     Such other relief as the Court deems just and proper.




December 12, 2019                                /s/ Andrew Whiteman
Date                                             Andrew Whiteman
                                                 N.C. State Bar Number 9523
                                                 Whiteman Law Firm
                                                 5400 Glenwood Ave., Suite 225
                                                 Raleigh, North Carolina 27612
                                                 Tel: (919) 571-8300
                                                 Fax: (919) 571-1004
                                                 aow@whiteman-law.com




                                            14


      Case 1:19-cv-01210-WO-JLW Document 1 Filed 12/12/19 Page 14 of 14
